Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takenaka et al, (US 2004/0187819).  Takenaka et al, teach: (See Figure 2) a valve opening and closing timing control apparatus comprising:

a driving-side rotating body (11) that is arranged rotatably about a rotation axis (0) and is

configured to rotate synchronously with a crankshaft of an internal combustion engine;

a driven-side rotating body (16)  that is arranged rotatably about the rotation axis so as to rotate relative to the driving-side rotating body, and is configured to rotate integrally with a camshaft (4)  that opens and closes an intake valve of the internal combustion engine;

a phase adjustment mechanism (10) configured to set a relative rotation phase of the driving-side rotating body and the driven-side rotating body using a driving force of an electric motor (30); and

a suspension control unit configured to perform retarding control for setting the relative rotation phase on a retarding side until reaching a phase in which the internal combustion engine cannot be started and autonomous running is not possible even if fuel injection and ignition are performed in the internal combustion engine (see paragraphs 89 and 90).  Note that in Figure 16, the most delayed (retarded) phase is shown by the dotted valve lift curve, which is the right-most curve in the Figure. Note also paragraph 90 which states that in either of most advanced or most delayed case the engine cannot be started. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al (US 2004/0187819) in view of Russ et al (US 6161521).  Takenaka et al applies as in claim 1 above.  However, although Takenaka et al shows delaying or retarding the closing of the intake valve (Fig. 16, dotted line) to the point where the . 
It would have been obvious to one of ordinary skill in the art to have modified Takenaka et al to have delayed closing of the intake valve to the end of the compression stroke during fuel cut situations so as to prevent excess oxygen from entering the catalytic exhaust treatment system of the engine, as taught by Russ et al because this would have prevented unwanted NOx emissions. With respect to the claims (5-10) which refer to checking exhaust system or catalyst activity such as temperature, oxygen concentration, it should be noted that Russ et al at col. 5, lines 14 to 22 states that catalyst activity is monitored and used to determine whether or not to activate the delayed intake timining control during DFSO (decal fuel cut off).   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853.  The examiner can normally be reached on Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK R SOLIS/Primary Examiner, Art Unit 3747